As filed with the Securities and Exchange Commission on May 25, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OMAGINE, INC. (Exact name of registrant as specified in its charter) Delaware 20-2876380 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 350 Fifth Avenue, Suite 1103 New York, New York 10118 (212) 563-4141 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices ) Frank J. Drohan, Chief Executive Officer and Chief Financial Officer Omagine, Inc. 350 Fifth Avenue, Suite 1103 New York, New York 10118 (212) 563-4141 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael Ference, Esq. David Manno, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] (Do not check if a smaller reporting company) i CALCULATION OF REGISTRATION FEE Title of each class of securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.001 par value 3,000,000 (1) $0.725 (2) $155.08 (3) (1) Represents shares offered by the selling stockholder. Includes an indeterminable number of additional shares of common stock, pursuant to Rule 416 under the Securities Act of 1933, as amended, that may be issued to prevent dilution from stock splits, stock dividends or similar transaction that could affect the shares to be offered by selling stockholder. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933, as amended, using the average of the high and low prices as reported on the Over-the-Counter Bulletin Board on May 21, 2010. (3) Pursuant to Rule 429 promulgated under the Securities Act of 1933, the amount of registration fees does not include the $8.11 previously paid to the Securities and Exchange Commission relating to 105,012 shares of Common Stock previously registered pursuant to Registration Statement No. 333-156928. All of the foregoing shares remain unsold as of the filing of this registration statement. Note regarding Combined Prospectus and Registration: This Registration Statement on Form S-1 contains a combined prospectus pursuant to Rule 429 of Regulation C of the Securities Act with respect to the following previously filed Registration Statement: Amendment No. 2 to Registration Statement on Form S-1, filed April 6, 2009, SEC File No. 333-156928. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. ii The information in this Prospectus is not complete and may be changed. The selling stockholder may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the sale is not permitted. PRELIMINARY PROSPECTUS, SUBJECT TO COMPLETION, DATED MAY 25, 2010 OMAGINE, INC. 3,105,012 Shares of Common Stock This prospectus relates to the public offering of up to 3,105,012 shares of our common stock, par value $.001 per share by the selling stockholder. The Securities and Exchange Commission may take the view that, under certain circumstances, any broker-dealers or agents that participate with the selling stockholder in the distribution of the shares may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”). Commissions, discounts or concessions received by any such broker-dealer or agent may be deemed to be underwriting commissions under the Securities Act. YA Global Investments, L.P. has informed us that it is an “underwriter” within the meaning of the Securities Act. The selling stockholder may sell common stock from time to time in the principal market on which the Company’s common stock is quoted and traded at the prevailing market price or in negotiated transactions. We will not receive any of the proceeds from the sale of those shares being sold by the selling stockholder. We will pay the expenses of registering these shares. Our common stock is quoted on the Over-The-Counter Bulletin Board and trades under the symbol “OMAG”.The last reported sale price of our common stock on the Over-the-Counter Bulletin Board on May 24, 2010 was $0.70 per share. The selling stockholder is offering these shares of common stock. The selling stockholder may sell all or a portion of these shares from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. The selling stockholder will receive all proceeds from such sales of the common stock. For additional information on the methods of sale, you should refer to the section entitled "Plan of Distribution." Investing in these securities involves significant risks.See "Risk Factors" beginning on page 7. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2010. You should rely only on the information contained in this prospectus. We have not authorized any dealer, salesperson or other person to provide you with information concerning us, except for the information contained in this prospectus. The information contained in this prospectus is complete and accurate only as of the date on the front cover page of this prospectus, regardless of when the time of delivery of this prospectus or the sale of any common stock occurs. The selling stockholdermay not sell the securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell, nor is it a solicitation of an offer to buy, our common stock in any jurisdiction in which the offer or sale is not permitted. iii OMAGINE, INC. TABLE OF CONTENTS Page PART I Prospectus Summary 1 Risk Factors 3 Use of Proceeds 8 Forward-Looking Statements 8 Selling Stockholder 8 Plan of Distribution 10 Market Price and Dividends on Registrant’s Common Equity and Related Stockholder Matters 11 Description of Business 12 Management’s Discussion and Analysis of Financial Condition and Results ofOperations 22 Description of Property 25 Legal Proceedings 25 Directors, Executive Officers, Promoters and Control Persons 25 Executive Compensation 27 Certain Relationships, Related Transactions and Director Independence 30 Security Ownership of Certain Beneficial Owners and Management 31 Description of Securities to be Registered 32 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 33 Where You Can Find More Information 33 Incorporation of Certain Documents by Reference 33 Legal Matters 33 Experts 33 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Financial Statements 34 You may only rely on the information contained in this prospectus or that we have referred you to via this prospectus. We have not authorized anyone to provide you with different or further information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained herein by reference thereto in this prospectus is correct as of any time after its date. iv PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms "Omagine", "Company", “Registrant”, "we," "us," or "our" refer to Omagine, Inc., and its consolidated subsidiaries, unless the context otherwise requires. General Omagine, Inc. is the successor to Alfa International Corp. ("Alfa") which was incorporated in New Jersey in 1978. Alfa International Holdings Corp. ("AIHC") was incorporated on October 8, 2004 in Delaware solely to change Alfa's corporate domicile from New Jersey to Delaware via a merger which was effected on May 23, 2005. The Company has proposed to the Government of Oman (the "Government") the development of a real estate and tourism project (the "Omagine Project") to be developed in Oman by Omagine LLC (the "Project Company"). The Project Company will design, develop, own and operate the entire Omagine Project. We anticipate that the Omagine Project will be developed on one million square meters (equal to approximately 245 acres) of beachfront land facing the Gulf of Oman (the "Omagine Site") just west of the capital city of Muscat and nearby Muscat International Airport. We presently plan for the Omagine Project to be an integration of cultural, heritage, educational, entertainment and residential components, including: a "high culture" theme park containing seven pearl shaped buildings, each approximately 60 feet in diameter, associated exhibition buildings, a boardwalk, an open air amphitheater and stage; open space green areas; a canal and an enclosed harbor and marina area; associated retail shops and restaurants, entertainment venues, boat slips, and docking facilities; a five-star resort hotel, a four-star resort hotel and possibly an additional three or four-star hotel; commercial office buildings; shopping and retail establishments integrated with the hotels, and approximately two thousand residences to be developed for sale. In June 2007 AIHC changed its corporate name to Omagine, Inc. to align the Company's corporate identity with its real estate development business. The Company conducts substantially all its operations through its wholly-owned subsidiaries, Journey of Light, Inc., a New York corporation ("JOL") and Omagine LLC, an Omani limited liability corporation (“Omagine LLC”). JOL and Omagine LLC are engaged primarily in the business of real estate development in the Sultanate of Oman ("Oman"). Our website address is www.omagine.com. Our website and the information contained on our website are not incorporated into this prospectus or the registration statement of which it forms a part. Further, our references to the URLs for our website are intended to be inactive textual references only. Our principal executive offices are located at 350 Fifth Avenue, Suite 1103, New York, N.Y. 10118. Our telephone number is (212) 563-4141. About This Offering On December 30, 2009, the Company effected a 1-for-100 reverse split of its Common Stock (“Reverse Split “) followed immediately by a 20-for-1 forward split of its Common Stock (“Forward Split “) (collectively, the “Stock Splits”). Except as otherwise noted herein, all share amounts mentioned herein and in the financial statements contained herein give retroactive effect to the Stock Splits. This prospectus relates to a total of up to 3,105,012 shares of common stock of Omagine, Inc. offered by the selling stockholder, including 105,012 shares which have been and 3,000,000 shares that may be issued to the Investor under the SEDA, as those terms are defined below. 1 December 2008 Standby Equity Distribution Agreement On December 22, 2008, the Company entered into a Standby Equity Distribution Agreement (the "SEDA") with YA Global Investments, L.P. ("YA"). The SEDA expires on April 30, 2011 and pursuant to its terms the Company may, at its discretion, periodically sell to YA shares of its common stock, par value $0.001 per share (the "Common Stock") in up to $200,000 tranches of equity for a total purchase price over the term of the SEDA of up to five million dollars ($5,000,000). For each share of Common Stock purchased under the SEDA, YA will pay to the Company ninety-five percent (95%) of the lowest daily volume weighted average price of the Company’s Common Stock as quoted by Bloomberg, LP, during the five (5) consecutive Trading Days after the date the Company provides an Advance Notice to YA (as such terms are defined in the SEDA). YA's obligation to purchase shares of Common Stock under the SEDA is subject to certain conditions, including (i) the Company obtaining an effective registration statement for shares of Common Stock sold under the SEDA and (ii) the amount for each equity tranche designated by the Company not exceeding two hundred thousand dollars ($200,000). Omagine, Inc. filed a registration statement for the shares of Common Stock to be sold under the SEDA (Commission File Number 333-156928) and on May 1, 2009 the Securities and Exchange Commission declared such registration statement to be effective. Between May 1, 2009 and the date hereof, the Company sold, pursuant to the SEDA, an aggregate of 1,878,841 shares of its Common Stock to YA and received aggregate proceeds of $780,000 from such sales. The 3,105,012 shares included in this prospectus represent 105,012 shares which were included in the prior registration statement which was declared effective on May 1, 2009 and remain unsold, and 3,000,000 additional shares issuable under the SEDA (the “Resale Shares”). In connection with the SEDA, the Company entered into a registration rights agreement with YA (the "Registration Rights Agreement") pursuant to which the Company agreed to register for resale the shares of Common Stock that may be purchased by YA pursuant to the SEDA and shares of Common Stock issued to YA as a commitment fee pursuant to the terms of the SEDA. Number of Shares Outstanding After This Offering As of May 10, 2010, 11,520,864 shares of our Common Stock were outstanding. The number of shares of Common stock outstanding after this offering will be 14,520,864. The Offering Common Stock outstanding prior to the offering 11,520,864 (as of May 10, 2010) Common Stock offered by the selling stockholder Up to 3,105,012 shares (including 105,012outstandingshares and 3,000,000 shares issuable under the SEDA) Common Stock to be outstanding after the offering Use of proceeds We will not receive any proceeds from the sale of the Common Stock hereunder. See “Use of Proceeds” for a complete description. Estimated use of proceeds We will not receive any of the proceeds resulting from the sale of the shares of Common Stock held by the selling stockholder. 2 RISK FACTORS You should carefully consider the risks described below as well as other information provided to you in this document, including information in the section of this document entitled “Information Regarding Forward Looking Statements.” If any of the following risks actually cause the occurrence of adverse circumstances, the Company’s business, financial condition or results of operations could be materially adversely affected, the value of the Company’s common stock could decline and you may lose all or part of your investment. Risks Related to Our Company and Our Business We have no history of profitability from the development of real estate. The Omagine Project may never come to fruition, and if it does it still may never result in a profit to the Company. Sales of our real estate development properties, and income, if any, from the Omagine Project may never generate sufficient revenues to fund our continuing operations. We may never generate positive cash flow or attain profitability in the future. Because of our limited history and the potential for competition an investment in our Company is inherently risky. Because we are a company with a limited history, our operations are subject to numerous risks similar to that of a start-up company. We expect the real estate development business to be highly competitive because many developers have access to the same market. Substantially all of them have greater financial resources and longer operating histories than we have and can be expected to compete within the business in which we engage and intend to engage. We cannot assure that we will have the necessary resources to be competitive. We may not be able to conduct successful operations in the future. The results of our operations will depend, among other things, upon our ability to develop and market the Omagine Project. Furthermore, our proposed operations may not generate income sufficient to meet operating expenses or may generate income and capital appreciation, if any, at rates lower than those anticipated or necessary to sustain ourselves. Our operations may be affected by many factors, some known by us, some unknown, and some which are beyond our control. Any of these problems, or a combination thereof, could have a materially adverse effect on our viability as an ongoing enterprise and might cause the investment of our shareholders to be impaired or lost. To fully develop our business plan we will need additional financing. For the foreseeable future, we expect to rely principally upon financing from sales of Common Stock made pursuant to the SEDA as we have done during the last three quarters of our 2009 fiscal year and the first quarter of 2010. We have raised limited private placement funds during the past several years and may be required to do so in the future. We cannot guarantee the success of this plan. We believe that from time to time, we may have to obtain additional financing in order to conduct our business in a manner consistent with our proposed operations. There is no guaranty that additional funds will be available when, and if, needed. If we are unable to obtain financing, or if its terms are too costly, we may be forced to curtail expansion of operations until such time as alternative financing may be arranged, which could have a materially adverse impact on our operations and our shareholders' investment. At the present time, we are negotiating with banks and investors with regard to debt and equity financing for the Omagine Project. We anticipate that we will be subject to intense competition. We will face intense competition in the development of real estate in Oman. Other developers have started developing real estate in nearby areas with similar residential developments. Even after entering into the Standby Equity Distribution Agreement, we lack capital. Even after our entry into the SEDA, we lack the capital necessary to independently sustain our operations. Management is actively negotiating financing through other equity investor sources in order to meet its working capital needs. There can be no guaranty that additional funds will be available. If we are unable to obtain additional financing, or if its terms are too costly, we may be forced to curtail expansion of operations until such time as alternative financing may be arranged which could have a materially adverse impact on our operations and our shareholders' investment. 3 Our ultimate success will be dependent upon management. Our success is dependent upon the decision making ability of our directors and executive officers, who are Frank J. Drohan, Charles P. Kuczynski, Salvatore J. Bucchere, Kevin O’C Green and Louis Lombardo. These individuals intend to commit as much time as deemed necessary to our business. The loss of any or all of these individuals could have a materially adverse impact on our operations. We have a written employment agreement with our president, Mr. Drohan but not with our other officers or directors (See: Executive Compensation – Employment Agreements).We have not obtained key man life insurance on the lives of any of these individuals. We are subject to risks associated with investments in real estate. The value of, and our income from, our proposed properties may decline due to developments that adversely affect real estate generally and those that are specific to our properties. General factors that may adversely affect our potential real estate holdings include: · increases in interest rates; · adverse changes in foreign exchange rates; · a decline in prevailing rental rates for the properties we intend to own and lease; · a general tightening of the availability of credit; · a decline in the economic conditions in Oman; · an increase in competition for customers or a decrease in demand by customers for the residential and commercial properties we plan to develop and offer for sale; · an increase in supply in Oman of property types similar to that being developed by us; · declines in consumer spending during an economic recession that adversely affect our revenue; and · the adoption by the relevant government authorities of more restrictive laws and governmental regulations, including more restrictive zoning, land use or environmental regulations or increased real estate taxes. Additional factors may adversely affect the value of, and our income from, specific potential properties, including: · adverse changes in the perceptions of prospective purchasers or users of the attractiveness of the properties developed by us; · opposition from local community or political groups with respect to development or construction at a particular site; · a change in existing comprehensive zoning plans or zoning or environmental regulations that impose additional restrictions on use or requirements with respect to the properties to be developed by us; · our inability to provide adequate management and maintenance or to obtain adequate insurance for the properties to be developed by us; · an increase in operating costs; · new development of a competitor's property in close proximity to the Omagine Project; · earthquakes, floods or underinsured or uninsured natural disasters; and · terrorism or political instability in Oman. The occurrence of one or more of the above risks could result in significant delays or unexpected expenses. If any of these occur, we may not achieve our projected returns on the Omagine Project and we could lose some or all of our investment in the Omagine Project. We are subject to risks associated with real estate development. The Omagine Project is subject to significant risks relating to our ability to complete it on time and within budget. Factors that may result in the Omagine Project or any other development project we may undertake exceeding budget or being prevented from completion include: 4 · an inability to secure sufficient financing on favorable terms, including an inability to refinance construction loans; · failure to sign a development agreement with the Government of Oman; · the negative effects presently in the marketplace from the worldwide economic slowdown and banking crisis of 2008, including the tighter lending standards instituted by banks and financial institutions, the reduced availability of credit facilities from banks and the reduction in the prices of housing and commercial properties and falling consumer and/or business confidence, could affect the company’s ability to sell homes and to sell and/or lease commercial properties and/or secure financing; · construction delays or cost overruns, either of which may increase project development costs; · an increase in commodity costs; · an inability to obtain zoning, environmental, occupancy or other required Oman governmental permits and authorizations. If any of the forgoing occurs, we may not achieve our projected returns on the Omagine Project and we could lose some or all of our investment in the Omagine Project or in other properties we may then have under development. We are vulnerable to concentration risks because our proposed operations are presently exclusively in Oman and our future operations are planned to be exclusively in Oman and the Middle East and North Africa (“MENA”) market. Our real estate activities are presently concentrated exclusively on the Omagine Project to be located in Oman. Because of such geographic and project specific concentration, our operations are more vulnerable to local economic downturns and adverse project-specific risks than those of larger, more diversified companies. The performance of Oman’s economy greatly affects our prospects for sales and revenue growth and consequently the underlying values of the properties to be developed by us. The Oman economy is heavily influenced by the prices of crude oil and natural gas which are Oman’s main export products and sources of revenue. Fluctuations in the international price of crude oil affects Oman’s revenue and budget considerations and a decrease in government supported projects and employment through budget cuts or otherwise, could adversely affect the economy in Oman. Our results of operations and financial condition are greatly affected by the performance of the real estate industry. Our real estate activities are subject to numerous factors beyond our control, including local real estate market conditions in Oman and in areas where our potential customers reside, substantial existing and potential competition, general economic conditions in Oman, the MENA region and internationally, fluctuations in interest rates and mortgage availability and changes in demographic conditions. Real estate markets have historically been subject to strong periodic cycles driven by numerous factors beyond the control of market participants. Real estate investments often cannot easily be converted into cash and market values may be adversely affected by economic circumstances, market fundamentals, competition and demographic conditions. Because of the effect these factors have on real estate values, it is difficult to predict with certainty the sales prices that will be realized for individual assets or the level of future sales revenue that will be realized from the operation and/or leasing of various properties. Our real estate operations will also be dependent upon the availability and cost of mortgage financing for our potential customers to the extent they finance the purchase from us of the residences or any of the commercial properties we intend develop. The real estate business is very competitive and many of our competitors are larger and financially stronger than we are. The real estate business is highly competitive. We compete with a large number of companies and individuals, and many of them have significantly greater financial and other resources than we have. Our competitors include local developers who are committed primarily to the Oman market and also international developers who acquire properties throughout the MENA region. Because we are a company with a limited history, our operations are subject to numerous risks similar to that of a start-up company. We cannot assure that we will have the necessary resources to be competitive. 5 Our operations are subject to natural risks. Our performance may be adversely affected by weather conditions that delay development or damage property. The U.S. military intervention in Iraq, the terrorist attacks in the U.S. on September 11, 2001 and the potential for additional future terrorist acts have created economic, political and social uncertainties that could materially and adversely affect our business. Further acts of terrorism could be directed against the U.S. domestically or abroad. These acts of terrorism could be directed against properties and personnel of American companies that work abroad, particularly companies that operate in the Middle East, such as ours. Terrorism and war and military developments may materially and adversely affect our business and profitability and the prices of our common stock in ways that we cannot predict at this time. Risks Relating to Our Common Stock Our stock price may be volatile and you may not be able to resell your shares at or above your purchase price. There has been, and continues to be, a limited public market for our common stock. Although our common stock trades on the Over the Counter Bulletin Board, an active trading market for our shares has not developed, and may never develop or be sustained. If you purchase shares of our common stock, you may not be able to resell those shares at or above the price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: · actual or anticipated fluctuations in our operating results; · changes in financial estimates by securities analysts or our failure to perform in line with such estimates; · changes in market valuations of other real estate companies, particularly those that sell products similar to ours; announcements by us or our competitors of significant innovations, acquisitions, strategic partnerships, joint ventures or capital commitments; · departure of key personnel. Much of our common stock is currently restricted. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. This could cause the market price of our common stock to drop significantly, even if our business is doing well. Our common stock has a limited public trading market. While our common stock currently trades in the Over-the-Counter market on the Bulletin Board, the market for our common stock is limited and sporadic. We cannot assure that such market will improve in the future, even if our common stock is ever listed on a national stock exchange. We cannot assure that an investor will be able to liquidate his investment without considerable delay, if at all. If a more active market for our common stock does develop, the price may be highly volatile. The factors which we have discussed in this document may have a significant impact on the market price of the common stock. The relatively low price of our common stock may keep many brokerage firms from engaging in transactions in our common stock. The Over-the-Counter market for stock such as ours has had extreme price and volume fluctuations. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in our industry and in the investment markets generally, as well as economic conditions and annual variations in our operational results may have a negative effect on the market price of our common stock. Additional stock offerings may dilute current stockholders. Given our plans and our expectation that we may need additional capital and personnel, we may need to issue additional shares of capital stock or securities convertible into or exercisable for shares of capital stock, including preferred stock, options or warrants. The issuance of additional capital stock may dilute the ownership of our current stockholders. 6 Our management collectively beneficially owns 15% of our presently outstanding common stock and this concentration of ownership may have the effect of preventing a change in control. Collectively our officers and directors beneficially own approximately fifteen percent (15%) of our outstanding shares of common stock. As a result, if our officers and directors act in concert, they will have the ability to exercise substantial influence over our business by virtue of their voting power with respect to the election of directors and all other matters requiring action by stockholders. Such concentration of share ownership may have the effect of discouraging, delaying or preventing a change in control of the Company. Our ability to issue preferred stock may adversely affect the rights of our common stockholders and may make takeovers more difficult, possibly preventing you from obtaining the optimal share price. Our Certificate of Incorporation authorizes the issuance of shares of "blank check" preferred stock, which would have the designations, rights and preferences as may be determined from time to time by the board of directors. Accordingly, the board of directors is empowered, without shareholder approval, to issue preferred stock with dividend, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of the common stock. The issuance of preferred stock could be used, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. Our common stock will be subject to the “penny stock” rules of the SEC, which may make it more difficult for you to sell our common stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require that: ·the broker or dealer approve a person's account for transactions in penny stocks; and ·the broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: ·obtain the financial information and investment experience objectives of the person; and ·make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: ·sets forth the basis on which the broker or dealer made the suitability determination; and ·states that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. The regulations applicable to penny stocks may severely affect the market liquidity for your common stock and could limit your ability to sell your securities in the secondary market. As an issuer of “penny stock”, the protection provided by the federal securities laws relating to forward looking statements does not apply to us. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. Such an action could hurt our financial condition. 7 We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors at such time as the board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if our stock price appreciates. There are substantial risks associated with the Standby Equity Distribution Agreement with YA Global Investments, L.P. which could contribute to the decline of our stock price and have a dilutive impact on our existing stockholders In order to obtain needed capital, we entered into a Standby Equity Distribution Agreement with YA Global Investments, L.P. dated as of December 22, 2008. The sale of shares of our common stock pursuant to the SEDA has had and will continue to have a dilutive impact on our stockholders. We believe YA Global intends to promptly re-sell the shares we issue to them under the SEDA and that such re-sales could cause the market price of our common stock to decline significantly with advances under the SEDA. To the extent of any such decline, any subsequent advances would require us to issue a greater number of shares of common stock to YA Global in exchange for each dollar of the advance.Under these circumstances our existing stockholders would experience greater dilution. The sale of our common stock under the SEDA could encourage short sales by third parties, which could contribute to the further decline of our stock price. USE OF PROCEEDS We will not receive any of the proceeds resulting from the sale of the shares held by the selling stockholder. FORWARD-LOOKING STATEMENTS Some of the statements contained in this prospectus that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements and other similar forecasts and statements of expectations which are contained in this prospectus since such statements reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations and growth strategy. No assurances can be given regarding the achievement of future results, as actual results may differ materially from projected future results as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · the uncertainty of success associated with Omagine LLC’s ongoing efforts relative to its signing of the Development Agreement with the government of the Sultanate of Oman relating to the Omagine project; · the uncertainty associated with political events in the Middle East in general; · the success or failure of the Company’s continuing efforts to secure additional financing. SELLING STOCKHOLDER The table below sets forth information concerning the resale of shares of common stock by the selling stockholder. We will not receive any proceeds from the resale of the common stock by the selling stockholder. The following table also sets forth the name of each person who is offering the resale of shares of common stock by this prospectus, the number of shares of common stock beneficially owned by each such person, the number of shares of common stock that may be sold in this offering and the number of shares of common stock each such person will own after this offering, assuming they sell all of the shares offered. The selling stockholderhas notheld any position or office or had any other material relationship other than the SEDA with us or any of our predecessors or affiliates within the past three years. 8 Name Shares of Common Stock Owned Prior to the Offering (1) Percentage of Ownership Before the Offering (1) Number of Shares Being Offered Shares of Common Stock Owned After the Offering(2) Percentage of Ownership After the Offering(2) YA GLOBAL INVESTMENTS, L.P. (3) * 0 0% * less than 1% (1) Applicable percentage ownership is based on 11,520,864 shares of common stock of the Company outstanding as of May 10, 2010 and on common stock owned by the selling stockholder including securities owned by the selling stockholder that are exercisable for or convertible into shares of common stock within 60 days of May 10, 2010. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock underlying securities that are currently exercisable or convertible or exercisable or convertible within 60 days of May 10, 2010 are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage of ownership of any other person. (2) Assumes all shares offered hereby are sold. (3) YA Global is the investor under the SEDA. All investment decisions of, and control of, YA Global are held by its investment manager, Yorkville Advisors, LLC (“Yorkville Advisors”). Mr.Mark Angelo, the portfolio manager of Yorkville Advisors, makes the investment decisions on behalf of and controls Yorkville Advisors.YA Global Investments, L.P., has informed us that it is an “underwriter” within the meaning of the Securities Act of 1933, as amended, and to the best of our knowledge no other underwriter or person has been engaged to facilitate the sale of shares of our stock in this offering. (4)The shares being registered include 105,012 outstanding shares issued in connection with the SEDA and 3,000,000 sharesissuable upon our sale of Common Stock to YA Global in connection with the SEDA. 9 PLAN OF DISTRIBUTION The selling stockholder of the common stock (“Selling Stockholder”) and any of its pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on the OTCBB or any other stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The Selling Stockholder may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which a broker-dealer solicits purchasers; · block trades in which a broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · broker-dealers may agree with the Selling Stockholder to sell a specified number of such shares at a stipulated price per share; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; · a combination of any such methods of sale; or · any other method permitted pursuant to applicable law. The Selling Stockholder may also sell shares under Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), if available, rather than under this prospectus. Broker-dealers engaged by the Selling Stockholder may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the Selling Stockholder (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this Prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with NASDR Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with NASDR IM-2440. In connection with the sale of the common stock or interests therein, the Selling Stockholder may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the Common Stock in the course of hedging the positions they assume. The Selling Stockholder may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The Selling Stockholder and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. The Selling Stockholder has informed the Company that it does not have any written or oral agreement or understanding, directly or indirectly, with any person to distribute the Common Stock. In no event shall any broker-dealer receive fees, commissions and markups which, in the aggregate, would exceed eight percent (8%). The Company is required to pay certain fees and expenses incurred by the Company incident to the registration of the shares. The Company has agreed to indemnify the Selling Stockholder against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. Because the Selling Stockholder may be deemed to be an “underwriter” within the meaning of the Securities Act, it will be subject to the prospectus delivery requirements of the Securities Act including Rule 172 thereunder. In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather than under this prospectus. There is no underwriter or coordinating broker acting in connection with the proposed sale of the Resale Shares by the Selling Stockholder. 10 We agreed to keep this prospectus effective until the earlier of (i) the date on which the shares may be resold by the Selling Stockholder without registration and without regard to any volume limitations by reason of Rule 144 under the Securities Act or any other rule of similar effect or (ii) all of the shares have been sold pursuant to this prospectus or Rule 144 under the Securities Act or any other rule of similar effect. The Resale Shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the Resale Shares may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Exchange Act, any person engaged in the distribution of the Resale Shares may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution. In addition, the Selling Stockholder will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of shares of the common stock by the Selling Stockholder or any other person.We will make copies of this prospectus available to the Selling Stockholder and have informed it of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale (including by compliance with Rule 172 under the Securities Act). MARKET PRICE AND DIVIDENDS ON REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Common Stock Our common stock is quoted and traded on the Over-The-Counter Bulletin Board under the symbol "OMAG". For the twenty (20) trading day period from February 10, 2010 to March 10, 2010, our stock ticker symbol was “OMAGD”, as a result of the Stock Splits. The following table sets forth the range of the high and low prices for the Common Stock for the periods indicated. The table reflects inter-dealer prices, without retail mark-up, markdown or commission and may not represent actual transactions. Common Stock (1) Quarter Ended High Low 3/31/08 6/30/08 9/30/08 12/31/08 3/31/09 6/30/09 9/30/09 12/31/09 3/31/10 6/30/10 (as of May 24, 2010) (1)per share prices showngive effect to the Stock Splits On May 24, 2010, the last reported sale price of our common stock on the Over-The-Counter Bulletin Board was $0.70. Holders As of May 10, 2010, there were 11,520,864 shares of common stock issued and outstanding and there were approximately 826 holders of record of our common stock. As of May 10, 2010 we had the following shares of common stock reserved for issuance: 38,479,136 Dividends We have not declared any cash dividends on our common stock since inception and do not anticipate paying such dividends in the foreseeable future. We plan to retain any future earnings for use in our business operations. Any decisions as to future payment of cash dividends will depend on our earnings and financial position and such other factors as the Board of Directors deems relevant. The transfer agent for Omagine's Common Stock is Continental Stock Transfer and Trust Company, 17 Battery Place, New York, New York 10004. 11 EQUITY COMPENSATION PLAN INFORMAITON The following table summarizes information as of the close of business on December 31, 2009 about the options under the Omagine, Inc. 2003 Stock Option Plan (the "Plan") as adjusted for the Stock Splits authorized by the Company's stockholders and effected as of December 30, 2009. The Plan is explained further in Note 5 to the accompanying consolidated financial statements. Equity Compensation Plan Information Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans (excluding securities in column (a) (a) (b) (c) Omagine Plan $ Non-Omagine Plan 0 $ 0 TOTAL $ DESCRIPTION OF BUSINESS Omagine, Inc. conducts substantially all its operations through its wholly-owned subsidiaries, JOL and Omagine LLC. JOL and Omagine LLC are engaged primarily in the business of real estate development in the country of the Sultanate of Oman ("Oman"). Omagine had two other wholly owned subsidiaries: Contact Sports, Inc. ("Contact") and Ty-Breakers Corp. ("Ty-Breakers"), both of which were engaged in the apparel business and both of which were merged with and into Omagine on March 26, 2008. The Company plans to continue its focus on real-estate development, entertainment and hospitality ventures and on developing, building, owning and operating tourism and residential real-estate development projects, primarily in the Middle East and North Africa. 12 Products, Services, Marketing and Distribution The Omagine Project The Company is engaged primarily in the business of real estate development in the country of the Sultanate of Oman ("Oman"). The Company has proposed to the Government of Oman (the "Government") the development of a real estate and tourism project (the "Omagine Project") to be developed in Oman by Omagine LLC (the "Project Company"). The Project Company will design, develop, own and operate the entire Omagine Project. We anticipate that the Omagine Project will be developed on one million square meters (equal to approximately 245 acres) of beachfront land facing the Gulf of Oman (the "Omagine Site") just west of the capital city of Muscat and nearby Muscat International Airport. We presently plan for the Omagine Project to be an integration of cultural, heritage, educational, entertainment and residential components, including: a "high culture" theme park containing seven pearl shaped buildings, each approximately 60 feet in diameter, associated exhibition buildings, a boardwalk, an open air amphitheater and stage; open space green areas; a canal and an enclosed harbor and marina area; associated retail shops and restaurants, entertainment venues, boat slips, and docking facilities; a five-star resort hotel, a four-star resort hotel and possibly an additional three or four-star hotel; commercial office buildings; shopping and retail establishments integrated with the hotels, and approximately two thousand residences to be developed for sale. The agreement which will govern the design, development, construction, management and ownership of the Omagine Project is the “Development Agreement”. Pursuant to the Development Agreement as presently contemplated, the Government will issue a license to the Project Company designating the Omagine Project as an Integrated Tourism Complex ("ITC") and as such, the Project Company will be allowed to sell the freehold title to residential properties developed on the Omagine Site to any person, including any non-Omani person. Non- Omani persons (such as expatriates living and working in Oman) are forbidden by law to purchase any land outside of an ITC. Significant commercial, retail, entertainment and hospitality elements are also included in the Omagine Project which is expected to take about 5 years to complete. The Company plans, over time, to also be in the property management, hospitality and entertainment businesses. In accordance with Omani law, Omagine LLC was legally formed in Oman as a limited liability company on November 23, 2009, the date of formal approval by the Ministry of Commerce and Industry ("MOCI"). Omagine LLC is presently 100% owned by the Company. The Company plans to reduce its 100% ownership of Omagine LLC in the near future by causing Omagine LLC to sell newly issued shares of its capital stock to investors. The investors are Consolidated Contractors International Company, S.A.L. ("CCIC") and three Omani investors (the "Omani Shareholders"). All proceeds from such sales of capital stock will belong to Omagine LLC. The three Omani Shareholders are: (i) the Office of Royal Court Affairs, an Omani organization representing the interests of His Majesty, Sultan Qaboos bin Said, the ruler of Oman, ("RCA"), (ii) Al-Mabkharah LLC, an Omani limited liability company ("ALM"), and (iii) the Oman Integrated Tourism Projects Fund (the "OITP Fund").None of the Omani Shareholders are affiliates of the Company. The OITP Fund is an investment fund managed by Bank Muscat, its designated fund manager. On October 21, 2009 the Omani Union Real Estate Development Company LLC ("ORDC") and the Company decided that ORDC would not, as previously planned, be an investor in Omagine LLC. On the same day - October 21, 2009 - the Company made arrangements with the OITP Fund to replace ORDC as an investor in Omagine LLC on terms identical to those memorialized in the prior agreement with ORDC. Because the Company intends, as previously disclosed, to cause Omagine LLC to appoint Bank Muscat as the financial advisor to Omagine LLC, the Company views the participation of the OITP Fund as an equity investor in Omagine LLC as a positive event that aligns the interests of a major investor in Omagine LLC with the interests of the bank that will be responsible for arranging the project financing that Omagine LLC will ultimately require. Prior to the signing of the Development Agreement by Omagine LLC and the Government, the Omani Shareholders and CCIC (collectively, the "New Shareholders") and the Company will enter into a written "Shareholders' Agreement" with respect to, among other things, their respective investments in Omagine LLC and the corporate governance and management of Omagine LLC. The Shareholders' Agreement is presently being reviewed by attorneys for the New Shareholders in anticipation of its imminent signing. The attorneys for the New Shareholders will also review the final draft Development Agreement as soon as it becomes available, after which the Shareholders' Agreement will be executed, the New Shareholders will be formally registered as such with the Ministry of Commerce and Industry in Oman and the Development Agreement will be signed by Omagine LLC and the Government. 13 In April 2010 a representative of the Office of Royal Court Affairs (“RCA”), which is one of the Omani Shareholders, met with the Minister of Tourism to determine the status of the final approval process by the Government. The Minister informed the RCA representative that the final draft Development Agreement would be approved shortly by the Ministry of Tourism (“MOT”) and a copy delivered to Omagine LLC for delivery to, and review by, the attorneys for the New Shareholders. The review of the final draft Development Agreement by the attorneys for the New Shareholders, is a necessary condition precedent to the signing of the Shareholders' Agreement by them. The Development Agreement consists of two (2) parts: (i) the "Main Agreement", and (ii) the "Schedules" to the Main Agreement. On April 18, 2010 management and its attorneys met with representatives of the MOT and resolved all remaining issues with respect to the Schedules. MOT requested that we prepare and deliver to them one new Schedule (“Schedule 24”). As of the date hereof the Main Agreement and all the Schedules except Schedule 24 have been approved by the MOT. On May 3, 2010, as requested, we delivered our draft of Schedule 24 to MOT. On May 11, 2010, management spoke to the Minister of Tourism who indicated MOT’s agreement with the main points of our draft of Schedule 24. The Minister confirmed that MOT would send us their re-draft of Schedule 24 very shortly. We are presently awaiting receipt of MOT’s re-draft of Schedule 24. Immediately after the approval of Schedule 24, printed and bound copies of the final draft Development Agreement will be delivered by Omagine LLC to MOT. MOT will then officially deliver the final draft Development Agreement to the Ministry of Finance (“MOF”) and the Ministry of Legal Affairs (“MOLA”) for their official approval. Since representatives of both MOF and MOLA have been involved in every step of the negotiation process to date, the official approvals from MOF and MOLA are viewed by management as simply procedural in nature and such approvals are expected to be forthcoming. The final draft Development Agreement will also be delivered by Omagine LLC to the lawyers for the New Shareholders for their review, which review is anticipated to take no more than a few days. Subsequent to this review and to the official approvals of MOF and MOLA, the Company and the New Shareholders will execute the Shareholders' Agreement, the New Shareholders will be formally registered as such with MOCI, and the Development Agreement will be signed by Omagine LLC and the Government. As of the date hereof, no date has yet been established for the signing of the Development Agreement but the Company presently anticipates that the Development Agreement will be signed by Omagine LLC and the Government shortly after the execution of the Shareholders’ Agreement. As presently contemplated by the Shareholders’ Agreement and as detailed in Exhibit 10.10, the Company's 100% ownership of Omagine LLC will be reduced to 50.5% in the following manner: 1. The New Shareholders (CCIC, RCA, ALM, and the OITP Fund) will subscribe for and purchase an aggregate of 49.5% of the capital stock of Omagine LLC for an aggregate cash investment into Omagine LLC of forty two million forty four thousand three hundred seventy five Omani Rials (“OMR”) (42,044,375 OMR) equivalent to approximately one hundred nine million three hundred fifteen thousand three hundred seventy five U.S. dollars ($109,315,375), and 2. In addition to the twenty thousand Omani Rials (20,000 OMR) equivalent to approximately fifty two thousand U.S. dollars ($52,000) of initial capital invested by the Company to organize Omagine LLC in November 2009, the Company will, prior to the date the Development Agreement is signed (the "Execution Date"), invest an additionalfifty five thousand seven hundred fifty Omani Rials (55,750 OMR) equivalent to approximately one hundred forty four thousand nine hundred fifty U.S. dollars ($144,950) , and, subsequent to the Execution Date, invest a further additional one hundred seventy six thousand seven hundred fifty Omani Rials (176,750 OMR) equivalent to approximately four hundred fifty nine thousand five hundred fifty U.S. dollars ($459,550), for a total aggregate investment by the Company into Omagine LLC of two hundred fifty two thousand five hundred Omani Rials (252,500 OMR) equivalent to approximately six hundred fifty six thousand five hundred U.S. dollars ($656,500). The foregoing investments into Omagine LLC are presently planned to be made in the following manner and in accordance with the following schedule: 14 1. Prior to the Execution Date the New Shareholders will invest seventy four thousand two hundred fifty Omani Rials (74,250 OMR) equivalent to approximately one hundred ninety three thousand fifty U.S. dollars ($193,050) and the Company will invest the aforementioned additional fifty five thousand seven hundred fifty Omani Rials (55,750 OMR) equivalent to approximately one hundred forty four thousand nine hundred fifty U.S. dollars ($144,950), and the Omani Shareholders will purchase variable convertible promissory notes from Omagine LLC ("Notes"), which Notes when fully funded will be in the aggregate principal amount of twenty two million nine hundred seventy eight thousand one hundred twenty five Omani Rials (22,978,125 OMR) equivalent to approximately fifty nine million seven hundred forty three thousand one hundred twenty five U.S. dollars ($59,743,125) (the “Aggregate Principal”),and 2. During the six month period subsequent to the Execution Date: the Omani Shareholders will fund approximately seventy-five percent (75%) of the Aggregate Principal of the Notes by paying Omagine LLC an aggregate of seventeen million two hundred thirty three thousand five hundred ninety three Omani Rials (17,233,593 OMR) equivalent to approximately forty four million eight hundred seven thousand three hundred forty two U.S. dollars in cash ($44,807,342), and Omagine LLC will pay the Company one hundred seventy six thousand seven hundred fifty Omani Rials (176,750 OMR) equivalent to approximately four hundred fifty nine thousand five hundred fifty U.S. dollars ($459,550) which Omagine LLC will owe to the Company after the Shareholders' Agreement is signed (the "Exchange Amount") and promptly after receiving the Exchange Amount from Omagine LLC, the Company will invest the Exchange Amount into Omagine LLC, and 3. The "Financing Agreement Date" is the day subsequent to the Execution Date upon which Bank Muscat and/or other lenders execute and deliver to Omagine LLC a written term sheet with respect to, and describing the terms and conditions of, a proposed financing agreement for the Omagine Project. The Financing Agreement Date is projected by management to occur approximately six months after the Execution Date. Within ten (10) days after the Financing Agreement Date the Omani Shareholders will fund the remaining approximately twenty-five percent (25%) of the Aggregate Principal of the Notes by paying Omagine LLC an aggregate of five million seven hundred forty four thousand five hundred thirty two Omani Rials (5,744,532 OMR) equivalent to approximately fourteen million nine hundred thirty five thousand seven hundred eighty three U.S. dollars ($14,935,783), and the Aggregate Principal will immediately thereafter be automatically converted into the right to receive shares of Omagine LLC in accordance with the terms of the Notes, and CCIC will invest an additional eighteen million nine hundred ninety two thousand Omani Rials (18,992,000 OMR) equivalent to approximately forty nine million three hundred seventy nine thousand two hundred U.S. dollars ($49,379,200). Each Note includes a provision requiring its immediate mandatory conversion into the right to receive shares of Omagine LLC after such Note has been fully funded by the relevant Omani Shareholder. (See: Exhibit 10.10). In the event that any Note is not fully funded in accordance with the funding schedule in the Note (a “Default”), which is an unlikely event in the opinion of management, then Omagine LLC is not obligated to accept further funding installments from the relevant Note holder and the outstanding principal balance of such Note at the date of such Default, if any, becomes due and payable by Omagine LLC one (1) year from the date of such Default (the “Payment Date”) and without interest, and the Company (Omagine, Inc.) then has the option exercisable at any time prior to the Payment Date, but not the obligation, to purchase any shares of Omagine LLC owned by such Note holder as of the date of such Default. The Company and the New Shareholders are referred to herein and in the draft Development Agreement as the "Founder Shareholders" of Omagine LLC. The Company capitalized Omagine LLC at formation by depositing 20,000 Omani Rials, equal to approximately USD $52,000, (the "Company Capital Contribution") into a bank account opened in Bank Muscat in the name of Omagine LLC and the Company was subsequently issued all 200,000 of the presently issued and outstanding shares of Omagine LLC. Pursuant to the proposed Shareholders' Agreement, after the issuance of the Omagine LLC shares purchased by the New Shareholders and the Company, and the purchase by CCIC of the Omagine LLC shares as described above and in Exhibit 10.10, and assuming the conversion of the Aggregate Principal of the Notes into shares of Omagine LLC, Omagine LLC will have 5,000,000 shares issued and outstanding and such shares will be owned as follows: the Company will own 2,525,000 shares (50.5%);the OITP Fund will own 1,000,000 shares (20%);RCA will own 625,000 shares (12.5%);CCIC will own 600,000 shares (12.0%);and ALM will own 250,000 shares (5%). Pursuant to the Shareholder's Agreement and the Oman Companies Law, the Omagine LLC shareholders plan to change the corporate form and structure of Omagine LLC at some time after the Execution Date from a limited liability company to a closed joint stock company and such change will have no effect on the investment amounts or percentage ownership amounts outlined above. 15 All of the aforementioned investment amounts and ownership percentages were negotiated by Company management on behalf of Omagine LLC in arms-length transactions between the Project Company and the New Shareholders. No New Shareholder is an affiliate of the Company. As presently contemplated by the proposed Shareholders' Agreement: 1. The Company and the New Shareholders will have representation on the Board of Directors of Omagine LLC but the Company's representatives will at all times have a majority of the votes on such Board of Directors. 2. The Government is not a shareholder of Omagine LLC. 3. The current Managing Director and chief executive officer of Omagine LLC, Frank J. Drohan, will continue in that position. 4. The Chairman, who shall have no day to day operating role in the management or operation of the business of Omagine LLC but shall be the primary spokesman and advocate in Oman for the Project Company, shall be nominated by RCA. 5. The Deputy Managing Director shall be Mr. Sam Hamdan. The Company has again updated its projected financial model for the Omagine Project since doing so in November 2009 and such updated financial model presently forecasts net positive cash flows for Omagine LLC in excess of 900 million dollars over the five year period subsequent to the signing of the Development Agreement with a net present value of the project of approximately 400 million dollars. Although the Oman economy has not been as severely affected by the recent worldwide financial crisis as nearby Dubai or other countries, it did experience some negative effects, slowdowns and volatility. Raw material and labor prices initially dropped dramatically and are now experiencing a recovery. Recent sales prices for housing in other integrated tourism projects are stabilizing and, in the Muscat area of Oman, the inventory of unsold housing in the secondary (re-sale) market has dropped dramatically in recent months which some observers see as an important indicator of pent-up future demand. Management cautions however that investors should not place undue reliance on this financial model forecast as all such projections are subject to significant uncertainties and contingencies, many of which are beyond the Company's control and no assurance can be given that the projections will be realized. Potential investors are cautioned not to place undue reliance on any such forward- looking statement or forecast, which speaks only as of the date hereof. The date of signing the Development Agreement is entirely in the hands of the Government. Based on the recent conversations with Government officials, the Omani Shareholders, and the Company's attorneys, the Company understands that the Government is anxious to conclude this matter swiftly. Subsequent to the signing of the Development Agreement, it must be ratified by the Ministry of Finance ("MOF") on behalf of the Government. The Company anticipates receiving notice from the Government in the next several weeks of the signing date for the Omagine Development Agreement. Consolidated Contractors Group S.A.L. (www.ccc.gr) is a Lebanese multi-national corporation ("CCG") whose main activities involve general building contracting services in the Middle East. CCG employs approximately 125,000 people worldwide and has annual revenue of approximately $5 billion. Consolidated Contractors International Company, S.A.L., a Panamanian corporation ("CCIC") is the investment arm of CCG. Consolidated Contractors Company Oman, LLC, an Omani limited liability corporation ("CCC") is a construction company with approximately 6,000 employees in Oman and is CCG's operating subsidiary in Oman. Neither CCG, CCIC, CCC nor any of the Omani Shareholders is an affiliate of the Company. As of the date hereof, the Company has arranged approximately $110 million of equity capital (the "Minority Equity") for the Project Company via the proposed sales of equity interests totaling 49.5% of the Project Company to: CCIC (12%); the OITP Fund (20%); RCA (12.5%); and ALM (5%), for a total of $109.3 million. (See: Exhibits - Exhibit 10.10). The Company'sagreements with the New Shareholders have now been reduced to writings and they constitute the subscription agreements with each New Shareholder and with the Company ("Subscription Agreements") and the Shareholders' Agreement as generally described above and in Exhibit 10.10. Although the Company expects the definitive versions of such agreements to be executed in the next few weeks, until they actually are executed, no assurance can be given that they will be executed. 16 The Company has invested the Company Capital Contribution of approximately $52,000 into the Project Company at formation in November 2009. Additional cash investments of approximately $144,950 and $459,550 are planned to be made by the Company into Omagine LLC as described above and in Exhibit 10.10 bringing the Company’s total aggregate investment into Omagine LLC to approximately $656,500. The Company has agreed with CCIC regarding (i) its approximately $49.4 million investment in Omagine LLC, and (ii) the appointment of CCC as the general contractor for the construction of the Omagine Project and these agreements are memorialized in CCIC’s proposed Subscription Agreement with Omagine LLC. The proposed Shareholders' Agreement among the Founder Shareholders and the proposed Subscription Agreements are presently under review by the New Shareholders and their legal counsel. The Shareholders' Agreement and the Subscription Agreements may be modified but management presently believes that any modifications, if any, will be immaterial and are not expected to alter the Company's majority ownership position of Omagine LLC nor change the investment amounts or the timings thereof as outlined above. As presently planned, the Shareholders' Agreement and Subscription Agreements will provide that the funding installments of the Notes will be paid by the Omani Shareholders to Omagine LLC in monthly installments during the period beginning immediately after the Execution Date of the Development Agreement and ending on the Financing Agreement Date. The Subscription Agreement with CCIC provides that, other than its nominal initial investment of approximately $46,800 prior to the Execution Date, its investment into the Project Company will be paid to Omagine LLC on or before the Financing Agreement Date. Therefore, as presently contemplated by the terms of the proposed Subscription Agreements, Omagine LLC will not have to wait for the Financing Agreement Date to begin development and design of the Omagine Project as it will have the financial capacity to begin such design and development activities immediately after the Development Agreement is signed. The Company presently plans to cause Omagine LLC to hire Michael Baker Corp. ("Baker") as its Program and Project Manager. Baker is a publicly traded U.S. firm (AMEX: BKR) in the business of providing program management, engineering, design and construction management services to a wide variety of clients including the Department of Defense and several state governments. No agreement has yet been concluded with Baker for project management, but the Company has employed Baker through the feasibility and engineering study phases of the Omagine Project and anticipates that it will execute an agreement with Baker soon after the signing of the Development Agreement. Several Baker representatives have made several trips to Oman to visit with management, examine the Omagine Site and plan for Baker’s future involvement with the Omagine Project. In April, 2010, a Vice-President of Baker, who will be the resident manager in Oman of Baker's proposed local Omani subsidiary, spent two weeks in Muscat making such preparations. Baker (www.mbakercorp.com) is headquartered in Pittsburgh, PA, with offices throughout the U.S. and is experienced in all aspects of design, program management and construction management for large scale construction and development projects of the magnitude of the Omagine Project. Baker has significant program management and construction management contracts with the United States military worldwide - including in the Middle East. The Company is in the final selection process for interpretive designers and entertainment content and visitor experience designers ("Content Developers") to be hired by Omagine LLC. The candidates have been narrowed to a short list of professional companies. One or more of such companies will be engaged by Omagine LLC to transform Omagine's high level strategic vision for the content of the Pearl structures and surrounding areas into physical places offering emotional, physical and intellectual interactions.Each of the prospective Content Developer candidates has serviced a diverse client base, including theme parks, museums, zoos, aquariums and other such complex entertainment centers around the world, including in the Middle East. In order to move into the actual development stage of the Omagine Project, Omagine LLC and the Government must first sign the Development Agreement. The Company and the New Shareholders are closely following this matter, and although this process has often been delayed to date, management and the Founder Shareholders remain confident that attainment of the ultimate objective of signing the Development Agreement with the Government is now imminent - although the precise date for such signing is not possible to predict at this time. Notwithstanding the foregoing, no assurance can be given at this time that the Development Agreement actually will be signed. As presently contemplated the Company will ultimately own 50.5% of Omagine LLC and the financial results of Omagine LLC will be consolidated with the financial results of the Company in such manner as to reflect the Company's presently anticipated 50.5% majority ownership. The capital of Omagine LLC as well as its proceeds from the sales of residential units and from bank borrowings will be utilized by it to develop the Omagine Project. Omagine LLC's ongoing financial results will continue to be consolidated with the Company's results as appropriate. The Company has been, and continues the preparation for its anticipated future business activities in various ways including but not limited to: (i) recruiting various executive level personnel that will be required to ramp up organizationally for the Omagine Project, (ii) negotiating initial contracts with the major vendors, contractors and financial institutions proposed to be involved in the Omagine Project, (iii) arranging the appropriate and required legal, accounting, tax and other professional services both in Oman and the U.S., (iv) examining various tax structures, (v) reviewing and complying (to the extent we are presently able) with the listing requirements of various stock exchanges so we may be prepared to apply for such listing(s) subsequent to the Financing Agreement Date, (vi) examining various other matters we believe will enhance shareholder value subsequent to the Financial Closing Date (including but not limited to hiring an in-house Investor Relations manager to enhance our presently modest investor relations efforts), and (vii) examining other potential Company revenue streams which are ancillary to, and derivative of, the Omagine Project. 17 As presently contemplated, Bank Muscat, Oman's largest financial institution, will be hired by Omagine LLC to arrange all of the necessary construction and other financing for the Omagine Project ("Construction Financing"). The Shareholders' Agreement contemplates the approval by the Omagine LLC shareholders of a draft agreement with Bank Muscat regarding project financing and financial advisory services (the "Mandate Agreement"). The Mandate Agreement provides for Bank Muscat to be the financial advisor for Omagine LLC and to, among other things, arrange for the Construction Financing. While the project financing environment is challenging at the present moment given the worldwide bank liquidity issues, management continues to be in contact with Bank Muscat on a regular basis regarding the financing of the Omagine Project and Bank Muscat has continued to indicate that it expects the project finance market to be substantially more stable when Omagine LLC will be seeking such financing. Based upon local newspaper reports and conversations with Bank Muscat officials, management believes that the Omani banks have very little exposure to the sub-prime market problems afflicting other financial institutions outside Oman. Management and the Project Company's prospective Omani bankers and shareholders are of the opinion that the present financial market turmoil is expected to increase the Project Company's cost of borrowing but otherwise have no material effect or impact on the Omagine Project. As noted earlier however, the costs of labor and material as well as the selling prices of housing remain somewhat volatile and no completely accurate projection can be made at this time. The Company views Bank Muscat's decision to have the OITP Fund become an equity investor in Omagine LLC as a positive indicator of Bank Muscat's opinion with respect to the likely availability to Omagine LLC of the necessary Construction Financing. The Company had previously expected, based on then present assumptions of its previous development program, that the development costs (including the costs for design, construction management, program management and construction) for the entire Omagine Project would be less than the approximately $1.6 billion dollars that it had budgeted in 2006 for such work. The Company presently expects, based on present assumptions which include an expansion of the development program elements to be constructed in the Omagine Project from the previously conceived 2006 development program budget, that the development costs (including the costs for design, construction management, program management and construction) for the entire Omagine Project will be between approximately $1.9 and $2.1 billion dollars. The Company also presently expects, based on present assumptions and market activity, that although the selling prices of housing in Oman have fallen from their 2007/2008 peaks, they will still be greater than that which the Company had previously budgeted in 2006. As noted herein however, costs and selling prices remain somewhat volatile as the economy in Oman and the surrounding region improves, and undue reliance on present projections should be avoided. Management cautions that future events rarely develop exactly as forecast, and the best estimates routinely require adjustment. Subsequent to the signing of the Development Agreement, the Omagine Site's value will be definitively determined by a qualified independent real-estate appraiser and such appraisal will be utilized by Bank Muscat in its discussions with other financial institutions to optimize Omagine LLC's capital structure and to arrange the Construction Financing. 18 Omagine LLC's requirements for bank financing of Construction Costs is expected to be reduced by its ability to pre-sell residence units by entering into sales contracts with third party purchasers and receiving deposits and progress payments during the construction of such residences. The sale of residential and commercial properties, including sales to non-Omani persons, combined with the increase over the last several years in the value of the land constituting the Omagine Site, are the main revenue drivers supporting the Project Company's financial projections. The Development Agreement has evolved over the years and as presently contemplated and agreed allows for sales and pre-sales of any of the residential or commercial buildings that will be developed and built on approximately three hundred thousand square meters (approximately 75 acres) of land within the Omagine Site. The freehold title to the land within the Omagine Site underlying such residences or commercial properties shall be transferred to the buyer at the closing of such sales transactions.The balance of the Omagine Site will consist of open areas consisting of, among other things, roads, walkways, beaches, recreational areas and green areas. The present nature of the Company's business is such that it is not expected to generate revenue until after the occurrence of an event - the signing of the Development Agreement for the Omagine Project - which, as of the date hereof, is not certain to occur. Moreover, revenues from real estate development associated with the Omagine Project are not expected to occur until subsequent to the Financing Agreement Date. The Company is planning to enter businesses other than real estate development - and ancillary to the Omagine Project - subsequent to signing the Development Agreement and expects to generate ongoing revenue streams from such businesses, but no projections of the amount of such revenue, if any, can be made at this time. Notwithstanding the positive nature of the foregoing "forward looking statements", no assurances can be given at this time that the Development Agreement will actually be signed or that the Financing Agreement Date or the anticipated revenues from the Omagine Project will actually occur. All "forward looking statements" contained herein are subject to, known and unknown risks, uncertainties and other factors which could cause Omagine LLC's and the Company's actual results, financial or operating performance or achievements to differ from management's projections for them as expressed or implied by such forward-looking statements. Projections and assumptions contained and expressed herein are based on information available to the Company at the time so furnished and as of the date hereof and are, in the opinion of management, reasonable. All such projections and assumptions are subject to significant uncertainties and contingencies, many of which are beyond the Company's control, and no assurances can be given that the projections will be realized. Potential investors are cautioned not to place undue reliance on any such forward- looking statements, which speak only as of the date hereof. Contact Sports and Ty-Breakers Both Contact and Ty-Breakers were in the business of designing, manufacturing and marketing apparel and both were wholly owned subsidiaries of the Company until they were merged with and into the Company on March 28, 2008 whereupon the separate existence of each ceased. Contact had developed a "private label" product line under the Ty-Breakers label consisting of outerwear. As previously disclosed, Contact exited the "branded business" during the third quarter of 2006 and management attempted to salvage Contact as a viable business by re-positioning it as a "private label" apparel supplier. Contact's sales targets were not met in 2006 and subsequently the Company discontinued Contact's business in its entirety.Between June and December of 2006, the Company and Contact terminated the employment and consulting agreements of Contact's former President and of its former Vice-President of Sales. As previously disclosed Ty-Breakers has not represented a material portion of the Company's revenue during the past several years. Competition The real-estate development business in Oman is a competitive business populated by companies with substantially greater financial, managerial and personnel resources than the Company presently possesses. Management believes that the Company's ability to assemble and coordinate a team of experienced American, European and Middle Eastern consultants in a wide variety of specialized fields was crucial to its success to date in advancing the Omagine Project to its present status. These consultants, some of whom, depending upon future events may become employees of the Company, are each highly experienced in their respective fields. These fields of expertise include the following: strategic planning; visioning; branding; marketing; Islamic scholarship and research; master planning; architecture; conceptual design; project management; construction management; general contracting; quantity surveying and costing; interior design; landscape design; art; public policy; engineering (structural, civil, mechanical, electrical, marine); Omani law; cultural and exhibition design; interpretative design; tourism experience designers; recreational operations planning and management; investment banking; structured finance; motion based ride technology; film technology; training and hotel management. In addition the Company's president, Frank J. Drohan, has over 30 years of experience doing business across most of the Middle East and is familiar with the cultural and business environment of the region. 19 Although several of Omagine LLC's competitors have well established businesses and brand reputations, management believes that Omagine LLC's advantages are (i) the uniqueness of the Omagine Project is particularly attractive to the Government (ii) the Company's and Omagine LLC's senior management have established strong and trusting relationships with the relevant Government officials, and (iii) the proposed Shareholders' Agreement with the New Shareholders demonstrates the strong professional partners that have been recruited to develop the Omagine Project. Company management believes Omagine LLC can successfully compete in this marketplace through a combination of unique development concepts, effective relationship management and the utilization of highly professional, competent and experienced sub-contractors and consultants who are well known to the Government. Engineering, Design and Construction Omagine does not presently own or directly operate any engineering, design or construction companies or facilities but the Company or Omagine LLC may, depending upon events, set up its own in-house design supervision team and/or enter into joint ventures with firms providing the aforesaid services. To date, the Company has generally conceived the development concepts and defined the "scope of work" and then, as required, contracted with various designers, architects, contractors and consultants in the United States, Europe and the Middle East to perform those tasks. There are many such designers, architects, contractors and consultants available with competitive pricing and the Company does not believe that the loss or inability to perform of any such designer, architect, contractor or consultant would have a material, adverse impact on its business or operations. The Company believes it maintains a good working business relationship with its designers, architects, contractors and consultants. All copyrights to documents, designs and drawings executed by such independent designers, architects, contractors and consultants are the property of the Company. Marketing The Company has engaged in significant marketing and promotional activities with respect to the Omagine Project and has to date incurred a significant amount of costs associated with these activities. These costs and expenses are generally associated with travel, consulting and professional fees, pre-planning and feasibility studies and with preparing and making presentations to the Government of Oman (collectively "Development Costs"). A number of, or possibly all, of these Development Costs may be recoverable from Omagine LLC. The Exchange Amount of approximately $459,550 mentioned above represents a portion of these Development Costs and, as presently planned, will be paid to the Company by Omagine LLC subsequent to the Execution Date and then re-invested by the Company into Omagine LLC as indicated in Exhibit 10.10. Some of these Development Costs, however, may be non-recoverable costs. Neither Contact nor Ty-Breakers incurred any marketing or promotion expenses during 2007 or 2008. Manufacturing and Production The Company does not engage in any manufacturing activities and as such does not maintain any inventory and has no present plans to do so. Neither Contact nor Ty-Breakers owned or directly operated any manufacturing or production facilities nor did they engage in any significant research and development activities. From time to time, Contact had maintained risk inventories but as of the date hereof no inventory remains on hand. Ty-Breakers purchased all of its Tyvek requirements directly from Du Pont in the United States or from Du Pont's Asian agent on an "as required" basis as orders were received. Patents, Copyrights and Trademarks The Company filed trademark applications with the United States Patent and Trademark Office ("USPTO") in the first quarter of 2008 for the mark OMAGINE and related marks (collectively, the "Marks"). This USPTO filing created "Priority Applications" for filing such Marks with the Sultanate of Oman and many other foreign countries. The Company has filed trademark applications in Oman and Kuwait within the applicable time period required. 20 In February 2009 the USPTO approved publication of the OMAGINE Marks for opposition. The mark OMAGINE and three of the five related Marks were issued Certificates of Registration from the USPTO in the first quarter of 2010 and are now officially registered Marks in the United States. The two remaining related Marks have successfully passed the opposition period and the USPTO has issued "Notice(s) of Allowance" to each application. A Notice of Allowance signals that the applications have completed the examination process and will be approved for registration upon the filing of a valid "Statement of Use" attesting that the respective Marks are in commercial use. Following acceptance of the Statement of Use by the USPTO each respective application will mature to full registration permitting use of the registered (r) designation. Trademark applications for the OMAGINE Marks were filed in Oman and Kuwait and have been examined by trademark offices in each respective jurisdiction and no third-party applications or registrations exist that would bar registration of the Marks. Certificates of Registration have been issued in Oman for the Omagine Mark and for five of the seven related Marks. The Company's trademark attorneys continue to monitor this process which remains ongoing. Contact was not dependent upon any patent, trademark or proprietary right of another with respect to its designs or products. Contact owned all U.S. rights to the trademark "Contact Sports" as registered with the U.S. Patent & Trademarks Office, which rights were assigned to the Company when Contact was merged into the Company. Ty-Breakers was the owner by assignment of U.S. Patent number 5,150,660 (the "Patent") which covers the material marketed under its registered trademark, Kensel. Ty-Breakers' exclusive right under the Patent to manufacture and sell Kensel products in the United States ran until the year 2009 and has now expired. Governmental Regulation If the Development Agreement is signed, the Company expects that Omagine LLC will require several Omani governmental licenses, permits and approvals for its services and products during the development, construction and operation of the Omagine Project. The Company does not anticipate any negative effects on its or Omagine LLC's business from any existing or probable Omani governmental laws or regulations. Omagine LLC will in all likelihood incur certain costs and sustain certain effects on its operations, all of which costs and effects are expected to be in the normal course of its business and associated with compliance with Omani regulation and laws, including environmental laws. The Company does not require any U.S. governmental approval of its services, products or activities in Oman nor does the Company anticipate any negative effects on its business from any existing or probable U.S. or Omani governmental laws or regulations. Both the Government of the United States and the Government of Oman have now ratified the U.S. – Oman Free Trade Agreement. Neither Contact nor Ty-Breakers required any governmental approval of their products nor had any costs or effects on either of their operations associated with compliance with any local, state or federal environmental laws. Employees As of May 10, 2010, we have three employees. None of our employees is represented by a labor union for purposes of collective bargaining. We consider our relations with our employees to be good. Employment Benefits: The Company provides and pays for group medical insurance for all employees choosing to participate in its plan and the Company sponsors a 401(k) retirement plan for all eligible employees. 21 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINACIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS Some of the statements contained in this prospectus that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements and other similar forecasts and statements of expectations which are contained in this prospectus, since such statements reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, and products. No assurances can be given regarding the achievement of future results, as actual results may differ materially from projected future results as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · the uncertainty of success associated with Omagine LLC’s ongoing efforts relative to its signing of the Development Agreement with the government of the Sultanate of Oman relating to the Omagine project; · the uncertainty associated with political events in the Middle East in general; · the success or failure of the Company’s and Omagine LLC's continuing efforts to secure additional financing. Overview Omagine, Inc. ("Registrant" or the "Company") is the successor to Alfa International Corp. ("Alfa") which was incorporated in New Jersey in 1978. Alfa International Holdings Corp. ("AIHC") was incorporated on October 8, 2004 in Delaware solely to change Alfa's corporate domicile from New Jersey to Delaware via a merger which was effected on May 23, 2005. In June 2007 AIHC changed its corporate name to Omagine, Inc. to align the Company's corporate identity with its real estate development business. The Company conducts substantially all its operations through its wholly-owned subsidiaries, Journey of Light, Inc., a New York corporation ("JOL") and Omagine LLC, an Omani limited liability corporation (“Omagine LLC”). JOL and Omagine LLC are engaged primarily in the business of real estate development in the Sultanate of Oman ("Oman"). Results of Operations Three Months Ended March 31, 2010 Compared to Three Months Ended March 31, 2009 The Company had no revenue in the first quarter of 2010 and 2009. Selling, general and administrative expenses were $306,152 in the first quarter of 2010, compared to $358,668 in the first quarter of 2009. This decrease of $52,516 (15%) was attributable to decreased accounting fees of $20,000 and decreased legal fees of $53,049, offset by increased stockholder relations of $10,029, increased rent expense of $5,084, increased travel expense of $3,853 and other increases totaling $1,567. The Company experienced an operating loss of $306,152 during the first quarter of 2010 as compared to an operating loss of $358,668 during the same period in the previous fiscal year. This $52,516 (15%) decrease in the Company's operating loss is attributable to decreases in general and administrative costs. The Company will need to generate revenue in order to attain profitability. The present nature of the Company's business is such that it is not expected to generate revenue until after the development of the Omagine Project is significantly underway, an event which, as of the date hereof, is not certain to occur. The Company will need to raise additional capital and/or secure additional financing in order to execute its presently conceived business plan with respect to the Omagine Project. No capital expenditures were incurred during the quarterly period ended March 31, 2010. Depending upon the outcome of current negotiations and the availability of resources, the Company may incur significant expenses related to capital expenditures in the future. 22 Liquidity and Capital Resources The Company's net loss for the three months ended March 31, 2010 was $313,953.During the three months ended March 31, 2010, the Company experienced a decrease in cash of $49,574. At March 31, 2010, the Company had a working capital deficit of $1,140,887, compared to working capital deficit of $978,251 at December 31, 2009. The $162,636 increased deficit in working capital is attributable primarily to the $49,574 decrease in cash, the $32,039 increase in accounts payable, and a $72,500 increase in accrued payroll. Of the $1,248,133 of current liabilities at March 31, 2010, $669,068 (54%) represent amounts due to officers and directors. The failure of the Company to secure additional funding to implement its business plan, or the failure to sign the Development Agreement for the Omagine Project will significantly affect the Company's ability to continue operations. On December 22, 2008, the Company signed a two year Standby Equity Distribution Agreement (the "SEDA") with YA Global Investments, L.P. ("YA"). Pursuant to the SEDA Omagine may, at its sole option and upon giving written notice to YA (a "Purchase Notice"), sell shares of its Common Stock ("Shares") to YA ("Sales") at the Purchase Price (as determined pursuant to the terms of the SEDA). The Company is not obligated to sell any Shares to YA but may, in its sole discretion, sell that number of Shares valued at the Purchase Price from time to time in effect that equals five million dollars ($5,000,000) in the aggregate. YA is obligated to purchase such Shares from the Company subject to certain conditions including (i) Omagine filing a Registration Statement with the SEC to register the Shares, (ii) the SEC declaring such Registration Statement effective, (iii) periodic sales of Shares to YA must be separated by a time period equal to five trading days, and (iv) the amount of any such individual periodic sale of Shares may not exceed two hundred thousand dollars ($200,000). The Registration Statement filed by the Company with the SEC was declared effective by the SEC as of May 1, 2009 and its effective status expired on April 30, 2010. The Company is filing this registration statement with the SEC to continue to make Sales available to it pursuant to the SEDA, to register additional Shares and reflect its recent Stock Splits. An aggregate of $4,220,000 remains available under the SEDA. The SEDA expires on April 30, 2011. All Sales shall be made at the sole discretion of the Company. Results of Operations Fiscal Year Ended December 31, 2009 Compared to Fiscal Year Ended December 31, 2008 The present nature of the Company’s business is such that it is not expected to generate revenue until after the occurrence of an event - the development of the Omagine Project - which, as of the date hereof, is not certain to occur. (See: "Business - Products, Services - The Omagine Project"). The Company did not generate any revenue nor incur any cost of sales for the years ending 2009 and 2008. The Company discontinued its Contact and Ty-Breakers apparel business in March 2008. The Company is now focusing all of its efforts on Omagine LLC's real estate development and entertainment business. The Company will hereafter rely on its JOL and Omagine LLC subsidiaries' operations for future revenue generation. Management is presently examining other possible sources of revenue for JOL which, subject to the Development Agreement being executed, may be added to JOL's operations. Selling and marketing expenses were $36,616 during 2009, compared to $24,917 in 2008. This increase in 2009 of $11,699 (47%) was primarily due to automobile and other travel costs. Assuming Omagine LLC signs the Development Agreement for the Omagine Project with the Government of Oman, the Company is expected to incur significant expenses related to marketing, public relations and promotional expenditures in the future. General and administrative expenses of $1,047,074 in fiscal 2009 were $236,012 (18%) lower than the $1,283,086 incurred in fiscal 2008. This decrease was primarily attributable to the decreases in 2009 of: fringe benefits ($35,048); legal fees ($77,905); consulting fees ($161,273); travel expense ($78,261); stockholder relations ($15,354) and the net of various other expenses ($1,034), offset by increases in stock option expense ($51,699); pension expense ($20,000); directors' fees ($10,500) and rent ($50,664). The Company sustained a net loss of $1,114,409 during 2009 as compared to a net loss of $1,307,630 during 2008. This decrease of $193,221 in the Company's loss was due primarily to the decreased general and administrative expenses mentioned above, the increase in interest charges of $23,072 and the decrease in miscellaneous income of $7,989. The Company incurred $1,471 in capital expenditures during fiscal year 2009. Assuming Omagine LLC signs the Development Agreement for the Omagine Project with the Government of Oman, the Company may incur significant expenses related to capital expenditures during fiscal 2010. The Company may accept future Ty-Breaker orders subject to time constraints and ability to fill such orders. 23 Liquidity and Capital Resources In 2009 the Company experienced a positive cash flow of $106,310. This was due to the Company's negative cash flows from operating activities of $482,486 and investing activities of $1,471 being offset by its positive cash flow of $590,217 from financing activities which consisted of $556,400 proceeds from the sale by the Company of shares of its Common Stock; the issuance of convertible notes payable of $50,000; less the $16,183 decrease in loans to the Company from officers and directors. The Company incurred net losses of $1,114,409; $1,307,630 and $1,043,190 in fiscal years 2009, 2008 and 2007, respectively. At December 31, 2009, the Company had a working capital deficit of $978,251, compared to working capital deficit of $609,991 at December 31, 2008. This $368,260 increase in the Company's working capital deficit is attributable to the following: (a) $106,310 increase in cash and equivalents primarily, due to the sale of stock in 2009 and the loss for 2009; (b) $74,736 increase in convertible notes payable and accrued interest; (c) $99,357 increase in accounts payable; (d) $40,774 increase in prepaid expenses and other current assets; (e) $16,183 decrease in loans to the Company from officers and directors; (f) $254,500 increase in accrued officer payroll; and (g) $21,386 increase in accrued expense and other current liabilities. At December 31, 2009, the Company had $155,821 in current assets, consisting of cash. The Company's current liabilities at December 31, 2009 totaled $1,134,072, consisting of $313,464 convertible notes payable and accrued interest, $483,455 of accounts payable and accrued expenses, $10,153 due to officers and directors and $327,000 in accrued payroll. Of the $1,134,072 of current liabilities at December 31, 2009, $520,306 or 46% represents amounts which are due to officers and/or directors. The $482,436 of funds used by operating activities during 2009 were used primarily to fund the net loss of $1,114,409 [less the non-cash charges totaling $191,077] plus the increases in prepaid expenses and other current assets ($40,917) and the increases in accrued officers' payroll ($254,500) and accrued expenses and other current liabilities ($21,386). Operating funds were provided by increases in accrued interest on convertible notes payable ($24,736) and accounts payable ($99,357). Funds totaling $590,217 were provided by financing activities during 2009 from proceeds realized from the sale of Common Stock to investors ($556,400); proceeds from the issuance of convertible notes payable ($50,000) offset by a decrease of loans and advances to the Company from officers and directors ($16,183). As a result of the foregoing, the Company had a cash balance at December 31, 2009 of $155,821 as compared to a cash balance of $49,511 at December 31, 2008. The Company will rely upon the business of its JOL and Omagine LLC subsidiaries for revenue growth. The continuation of Omagine LLC's efforts to sign the Development Agreement and develop the Omagine Project is also contingent upon the receipt by the Company of the necessary financing to fund Omagine LLC's operations prior to the signing of the Shareholders' Agreement and the Development Agreement. On December 22, 2008, the Company entered into a Standby Equity Distribution Agreement (the "SEDA") with YA Global Investments, L.P. ("YA"). The term of the SEDA expires on April 30, 2011 and pursuant to its terms the Company may, at its sole option and upon giving written notice to YA (a "Purchase Notice"), periodically sell shares of its Common Stock (the "Shares") to YA("Sales") at a "Purchase Price" equal to 95% of the lowest daily volume weighted average price for a share of the Company’s Common Stock as quoted by Bloomberg, L.P. during the five (5) consecutive trading days following such Purchase Notice (the "Pricing Period"). During the term of the SEDA, the Company is not obligated to sell any Shares to YA but may, at its sole discretion, sell that number of Shares valued at the Purchase Price from time to time in effect that equals five million dollars ($5,000,000). YA is obligated to purchase such Shares from the Company subject to certain conditions including (i) Omagine filing a registration statement with the Securities and Exchange Commission (the "SEC") to register the Shares ("Registration Statement"), (ii) the SEC declaring such Registration Statement effective, (iii) periodic sales of Shares to YA must be separated by a time period equal to the Pricing Period, and (iv) the amount of any such individual periodic sale of Shares may not exceed two hundred thousand Dollars ($200,000). The SEC declared Omagine's Registration Statement to be effective as of May 1, 2009 (Commission file number 333-156928) and the Company is filing this registration statement to register additional Shares and reflect its recent Stock Splits. All Sales are made at the sole discretion of the Company. 24 To fund its operations prior to the date hereof, the Company has to a great extent relied on the net proceeds from sales of its equity securities pursuant to the SEDA and in private placements. The Company has utilized the SEDA to assemble the Company's additional $144,950 capital contribution to Omagine LLC which will be made by the Company prior to the signing of the Development Agreement and intends to utilize the SEDA to fund its operations as necessary. The Company does not presently intend to utilize the SEDA to fund the Exchange Amount which is the Company's other additional approximately $459,950 capital contribution (the "Final Capital Contribution") to Omagine LLC which will be made subsequent to the signing of the Development Agreement. Upon the execution of the Shareholders' Agreement, Omagine LLC will owe the Exchange Amount of approximately $459,950 to the Company and promptly after receiving payment of the Exchange Amount from Omagine LLC, the Company will invest the Exchange Amount of $459,550 into Omagine LLC as the Final Capital Contribution. The Company does not presently intend to utilize the SEDA to fund advances to Omagine LLC subsequent to the Execution Date of the Development Agreement. Most, possibly all, Omagine Project Development Expenses incurred by the Company or JOL over the past several years (less the Exchange Amount) are expected to be re-paid to the Company by Omagine LLC immediately subsequent to the Financing Agreement Date. From May 1, 2009 through April 6, 2010, the Company sold (as adjusted for the Stock Splits) 1,706,661 shares of its Common Stock for proceeds of $730,000 under the Standby Equity Distribution Agreement. In August of 2009 the Company sold 2,000 shares of Common Stock to a Director for proceeds of $1,400. Off Balance Sheet Arrangements We have not entered into any off-balance sheet financing arrangements and have not formed any special purpose entities. DESCRIPTION OF PROPERTY The Company maintains its corporate offices at The Empire State Building, Suite 1103, 350 Fifth Avenue, New York, N.Y., 10118. The premises are leased by the Company under a lease expiring February 28, 2013. The Company also leases office space in Muscat, Oman under a one year lease which expires December 31, 2010 and warehouse space in Jersey City, N.J. on a month to month basis. LEGAL PROCEEDINGS We are not party to any material pending legal proceedings. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Our directors are elected at the annual meeting of shareholders to hold office until the annual meeting of shareholders for the ensuing year or until their successors have been duly elected and qualified. Officers are elected annually by the Board of Directors and serve at the discretion of the Board. The directors and executive officers of the Company are as follows: 25 Name Age Position Frank J. Drohan 65 Chairman of the Board of Directors, President, Chief Executive & Financial Officer Charles P. Kuczynski 57 Vice-President, Secretary and Director Salvatore J. Bucchere 66 Director Kevin O'C. Green 62 Director Louis J. Lombardo 65 Director Frank J. Drohan has served as a Director, Chairman of the Board, President and CEO of the Company since 1991. Mr. Drohan has also been the Managing Director and Chief Executive Officer of Omagine LLC since its formation in November 2009. Mr. Drohan was also Chairman of the Board, President and sole shareholder of Rif International Corp., a privately held company which had extensive overseas activities in the Middle East between 1977 and 1986. Rif ultimately acquired the Ty-Breakers business and was itself acquired by the Company in 1997. Mr. Drohan serves as a Director and the Chairman of JOL, and served in those capacities for both Contact and Ty-Breakers until they were merged with and into the Company. He is also a Director and the Chairman of The Renaissance Team, Inc. ("TRT") which is a privately held company offering a wide variety of services including: branding, marketing, management, political and strategic visioning, and development management consulting services. Charles P. Kuczynski is Vice-President, Secretary and a Director of the Company since 1996 and served as a Director and Secretary of Omagine, Inc. between 1988 and 1993. He was also President of Ty-Breakers Corp. and Vice President of Contact Sports, Inc. until both Contact and Ty-Breakers were merged into the Company in March 2008. Mr. Kuczynski is a Director and the Secretary of JOL and also serves as the Secretary of TRT. Salvatore J. Bucchere has served as an independent Director of Omagine, Inc. since October 2001. Mr. Bucchere holds a bachelors degree in business administration in Accounting from St. Johns University in New York. From 1965 to 1968 he was employed as a management consultant with Arthur Young & Co. and Main LaFrentz & Co. in New York. From 1968 to 1971, Mr. Bucchere taught accounting and law at Bishop Ford High School in Brooklyn. From 1971 to 1977, he served as the Secretary and Vice President of Centennial Industries, as a director of its Biddle Purchasing Co. subsidiary and as president of its Jabro Automotive Co. subsidiary. During this time, he was one of the founders, with Mr. Drohan, of Biddle International Sales Co. From 1977 to 1979, he was a Vice President and Director of Rif International Corp. From 1979 to 1982 he was Executive Vice President of Custom Carburetor Co. From 1982 until 2003, he was Chairman of the Board and controlling shareholder of Columbia Products Co., formerly a manufacturer and distributor of rebuilt carburetors and automotive parts in the eastern United States. Presently, Mr. Bucchere is president of an energy conservation consulting firm. Kevin O'C. Green has served as an independent Director of Omagine, Inc. since 2001. Mr. Green graduated from St. Peter's Preparatory School, Jersey City, New Jersey in 1966 and graduated from the College of St. Thomas, St. Paul in Minnesota in 1970 with majors in Geology and Philosophy. He graduated from the University of Minnesota Law School in 1975 and has practiced law in Minnesota as a trial lawyer since that time. He has extensive experience in business litigation including securities fraud and his law practice has extended to several different states. Mr. Green also has business interests in Honduras where he is the owner of a mining company. Louis J. Lombardo has served as an independent director of the Company since July 1, 2005. Mr. Lombardo retired after 35 years at American Express where he was Executive Vice President - Travel Related Services. In this capacity he led an organization of worldwide operating centers employing over 14,000 people and managed a $1.3 billion operating budget and a $600 million capital budget. His responsibilities included controlling International Risk Management & Global Fraud as well as customer service for both Cardmembers and Merchants. Mr. Lombardo holds an MBA degree from New York University. Presently, Mr. Lombardo runs his own consulting company and owns and operates two privately held businesses. He lives in New York City. Directors are elected to serve for one-year terms or until their successors are duly elected and qualified. Officers serve at the discretion of the Board of Directors. Inside Directors receive no fees for acting as such. Independent outside Directors receive stock options and receive a minimal fee for attendance at the Company's annual meeting and are entitled to reimbursement of reasonable out-of-pocket expenses incurred in attending meetings. 26 EXECUTIVE COMPENSATION The following table sets forth information relating to the aggregate compensation received by the then current executive officers of the Company for services in all capacities during the Registrant's prior three fiscal years indicated for (i) the Chief Executive and Financial Officer, and (ii) each then current executive officer whose total cash compensation exceeded $100,000 (the “Named Executive Officer”) SUMMARY COMPENSATION TABLE (a) (b) (c) (d) (e) (f) (g) Name and Principal Position Year Salary(1) Bonus Accrued Salary Payable(1) Option Awards(2) Total Frank J. Drohan Chief Executive and $ 0 0 $ $ Financial Officer $ 0 $ $ $ 0 0 $ (1) Amounts included under Column (c) represent cash salary payments and amounts includedunder Column (e) represent unpaid salary which has been accrued on Registrant's books. (2) Column (f) represents the dollar amount recognized as compensation expense for financial statement reporting purposes for the year indicated under ASC 718, and not an amount paid to or realized by the Named Executive Officer. There can be no assurance that the amounts determined by ASC 718 will ever be realized. Assumptions used in the calculation of these amounts are included in Note 1- STOCK-BASED COMPENSATION- to the Company's audited financial statements for the fiscal year ended December 31, 2009. Management has concluded that the aggregate amount of personal benefits does not exceed 10% of the total compensation reported in column (g) of the foregoing table as to any person specifically named in such table. The following table shows the number of shares covered by exercisable and unexercisable options held by the Company's Chief Executive Officer on December 31, 2009. OMAGINE, INC. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END DECEMBER 31, 2009 OPTION AWARDS (a) Name (b) Number of Securities Underlying Unexercised Options (#) Exercisable (c) Number of Securities Underlying Unexercised Options (#) Unexercisable (d) Option Exercise Price (e) Option Expiration Date Frank J. Drohan 0 $ August 31, 2011 $ September 23, 2018 There were 12,000 shares of the Company's Common Stock acquired during 2008 upon the exercise of options. 162,000 stock options were granted in 2008 to the Company's Chief Executive Officer and to other officers and directors. There can be no assurance that the Grant Date Fair Value of Stock Option Awards will ever be realized. 27 Employment Agreements In September 2001, the Company entered into an employment agreement (the "Drohan Agreement") with Mr. Frank J. Drohan, Chief Executive Officer of the Company. Pursuant to the Drohan Agreement, the Company is obligated through December 31, 2010 to pay its President and Chief Executive Officer, Mr. Frank J. Drohan, an annual base salary of $125,000, plus an additional amount based on a combination of net sales and earnings before taxes. Mr. Drohan's employment agreement provides for an option to purchase 20,000 shares of Common Stock at $1.25 per share during each of the first five years of the employment term, and payment by the Company of certain life and disability insurance premiums on Mr. Drohan's behalf. By mutual agreement between the Company and Mr. Drohan the Drohan Agreement was modified and the Company has from time to time suspended salary payments to Mr. Drohan and Mr. Drohan continued to provide services to the Company pursuant to the Drohan Agreement and the Company has accrued Mr. Drohan's unpaid salary. The Company has agreed to pay such unpaid and accrued salary to Mr. Drohan without interest when, and if, the Company has the financial resources to do so. On September 23, 2008 the Board of Directors granted 100,000 non-qualified stock options to Mr. Drohan exercisable at $2.60 per share which will vest ratably over five years from the grant date. 20,000 of such options shall vest September 24, 2009 and each September 24 for four years thereafter an additional 20,000 options shall vest. Expiration of all such options is ten years from the date of grant. Pursuant to a written employment agreement effective September 1, 2001 (the "Kuczynski Agreement"), the Company was obligated through December 31, 2009 to pay its Vice-President & Secretary, Mr. Kuczynski, an annual base salary of $75,000, plus an additional bonus based on a combination of net sales and earnings before taxes. The Kuczynski Agreement provided for an option to purchase 10,000 shares of Common Stock at $1.25 per share during each of the first five years of the employment term (the "Kuczynski Options"). By mutual agreement between the Company and Mr. Kuczynski, effective October 1, 2004, the Kuczynski Agreement was canceled. Effective August 1, 2007 the Company re-employed Mr. Kuczynski at an annual salary of $85,000 and the Company has from time to time suspended salary payments to Mr. Kuczynski and Mr. Kuczynski has continued to provide services to the Company and the Company has accrued Mr. Kuczynski's unpaid salary. The Company has agreed to keep the Kuczynski Options in effect and to pay such unpaid and accrued salary to Mr. Kuczynski without interest when, and if, the Company has the financial resources to do so. Provided the Company is successful in signing the Development Agreement with the Government of Oman, the Company will enter into a new employment agreement with Mr. Kuczynski. On September 23, 2008 the Board of Directors granted 50,000 non-qualified stock options to Mr. Kuczynski exercisable at $2.60 per share which will vest ratably over five years from the grant date. 10,000 of such options shall vest September 24, 2009 and each September 24 for four years thereafter an additional 10,000 options shall vest. Expiration of all such options is ten years from the date of grant. Consulting Agreement On March 19, 2007, the Company and Mr. Sam Hamdan ("Hamdan") executed a consulting agreement (the "Hamdan Agreement") wherein Hamdan has agreed that (i) he will provide ongoing consulting services to the Company up until the Financing Agreement Date, and (ii) under certain circumstances and conditions precedent, Mr. Hamdan may become the Company's President and Chief Operating Officer subsequent to the Financing Agreement Date. Pursuant to the Hamdan Agreement, the Company issued Hamdan options to purchase up to 160,000 shares of the Company’s Common Stock at $1.25 per share (the "Hamdan Option"), exercisable ratably at 32,000 shares per year during the first 5 years subsequent to the Hamdan Agreement. The Hamdan Option is exercisable only if (i) the Hamdan Agreement is in effect, or (ii) Hamdan is an employee of the Company. Mr. Hamdan and the Company have since amended the Hamdan Agreement extending its expiration date to December 31, 2010. All other terms and conditions of the Hamdan Agreement remain in full force and effect. Mr. Hamdan is currently the Chairman and Chief Executive of The Global Leadership Team, Inc ("GLT") (www.gltweb.com) headquartered in Birmingham, MI, with a branch office in Beirut, Lebanon. GLT is a professional services organization comprised of highly skilled visionaries, branding strategists, management consultants and thought leaders and it consults for many U.S. and Arab client companies. Mr. Hamdan was the chief strategist and founder of the prestigious U.S. Arab Economic Forum and has an extensive network of business, diplomatic and government contacts in the U.S., Europe and throughout the Arab world. The World Summit on Innovation and Entrepreneurship (www.wsie.org) is owned and operated by GLT and was held in Dubai, U.A.E. in April 2008 and in Muscat, Oman in 2006. 28 Equity Compensation Plan Information At the Company’s annual meeting on December 29, 2009, the shareholders approved the reservation by the Company subsequent to the Forward Split of two million five hundred thousand (2,500,000) shares of Common Stock for issuance under the "2003 Omagine Inc. Stock Option Plan" ("Plan"). The adoption of the Plan was approved by the Board of Directors in March 2004 and ratified by the Company's shareholders on September 1, 2004. The Plan is designed to attract, retain and motivate employees, directors, consultants and other professional advisors of the Company and its subsidiaries (collectively, the "Recipients") by giving such Recipients the opportunity to acquire stock ownership in the Company through the issuance of stock options to purchase shares of the Company's Common Stock. As of December 31, 2009, there were 530,000 stock options outstanding under the Omagine Plan. Following is a listing of all non-qualified stock options issued and outstanding as of December 31, 2009: (These options have been adjusted for the Stock Splits effected December 30, 2009). Name No. of optionsExercise PriceGrant Date of Frank Drohan $ 9/l/2001 Charles Kuczynski $ 9/l/2001 Louis Lombardo $ 7/1/2005 Agora $ 12/16/2005 Sam Hamdan $ 3/31/2007 Salvatore Bucchere $ 10/30/2007 Kevin Green $ 10/30/2007 Louis Lombardo $ 1/01/2008 Frank Drohan $ 9/23/2008 Charles Kuczynski $ 9/23/2008 William Hanley $ 9/23/2008 On the date of appointment to the Board, new non-employee independent directors are entitled to a one-time grant of 6,000 non-qualified stock options at the closing price on the date of grant, vested ratably over three years. For non-employee independent directors that have served on the Board for at least 3 years, 2,000 options (or such other number of options as determined by the Board in its discretion) will be granted on the first business day of each fiscal year, at the closing price on the date of grant, vesting ratably over three years (or such other vesting period as determined by the Board in its discretion). Stock Options Granted to Independent Directors On the date of appointment to the Board, new non-employee outside directors are entitled to a one-time grant of 6,000 non-qualified stock options (or such other number of options as determined by the Board in its discretion). The price of the Common Stock underlying such options is the closing bid price on the date of grant and the options vest over three years provided the director continues to hold office. On January 1, 2004, the Company awarded options to purchase 6,000 shares of its Common Stock to each of its then two outside directors - Mr. Green and Mr. Bucchere, at an exercise price of $0.85 per share. All 12,000 of such options were exercised in December 2008 by Messrs. Bucchere and Green. On July 1, 2005, the Company awarded options to purchase 6,000 shares of its Common Stock to Mr. Louis J. Lombardo, an outside director, at an exercise price of $5.00 per share. The options expire five years after the date of the grant. Non-employee independent directors that have served on the Board for at least 3 years will be granted 2,000 options (or such other number of options as determined by the Board of Directors in its discretion) at an exercise price equal to the closing bid price on the date of grant and vesting immediately upon grant. The date of grant shall be the first business day of each fiscal year next following completion of such three years of service. On October 30, 2007, the Company awarded options to purchase 6,000 shares of its Common Stock to each of Messrs. Bucchere and Green at an exercise price $4.50 per share. The options expire five years after the date of grant. 2,000 of such options vested on October 30, 2007, and an additional 2,000 of such options vested each on January 1, 2008 and 2009 to each of Messrs. Bucchere and Green and all such options are fully vested. 29 On January 1, 2008, 6,000 options were granted to Mr. Lombardo at an exercise price of $4.00. 2,000 of such options vested on the grant date. An additional 2,000 options vested on each of January 1, 2009 and January 1, 2010, and all such options are fully vested. Directors of the Company who are employees of the Company do not receive additional compensation for their services as Directors. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Certain Relationships and Related Transactions The Renaissance Team, Inc. Mr. Sam Hamdan, who has a consulting agreement with the Company and who, under certain circumstances, may become the Company’s president is also the president of The Renaissance Team, Inc., a privately held company ("TRT"). Frank J. Drohan ("Drohan"), the Company’s President and Chief Executive Officer, is the Chairman of TRT and Charles P. Kuczynski, the Company’s Vice President and Secretary, is the Secretary of TRT. TRT was organized in December 2006 by Mr. Hamdan and Mr. Drohan and its business is not in competition with that of the Company. Mr. Drohan's employment agreement with the Company permits him to be involved in any other business enterprise that does not compete with the Company. Each of Mr. Hamdan and Mr. Drohan own 50% of TRT's equity and TRT intends to acquire the business and certain assets of The Global Leadership Team, Inc. ("GLT"). Mr. Hamdan is currently the president and sole shareholder of GLT (www.gltweb.com). Prior to the organization of TRT, Mr. Hamdan and GLT had performed significant services, including branding, strategic consulting, strategic visioning, marketing, financial and project finance planning, public relations, event management and management consulting services for JOL with respect to the proposed Qutopia Project in Qatar and the Omagine Project in Oman. On March 19, 2007, concurrent with the execution of the Hamdan Agreement, Omagine entered into another agreement with GLT and Hamdan (the "Subscription Agreement") whereby pursuant to the Subscription Agreement, the unpaid account payable of $245,449 due to GLT from JOL for services rendered between 2003 and 2006 was extinguished and exchanged for 490,880 shares of Omagine Common Stock. There have been no transactions between TRT and the Company to date, but based upon JOL's use of GLT's services in the past - and assuming TRT's ultimate acquisition of GLT's business - the Company anticipates that such transactions will occur in the future. Hamdan, Drohan and TRT have agreed with respect to any such possible future transaction(s) between TRT and the Company (a "Related Party Transaction") that any such Related Party Transaction will be structured such that it provides substantially better terms and conditions to the Company than would otherwise be available to the Company if the Company were to negotiate and conclude such Related Party Transaction on an "arms-length" basis with a company with which Mr. Hamdan and/or Mr. Drohan were not associated. Furthermore, any such Related Party Transaction will be in compliance with the Company's Code of Ethics. Director Independence The Company complies with the standards of "independence" under the Nasdaq Marketplace Rules. Accordingly, a director will only qualify as an "independent director" if, in the opinion of our Board of Directors, that person does not have a material relationship with our company which would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. A director who is, or at any time during the past three years, was employed by the Company or by any parent or subsidiary of the Company, shall not be considered independent. Accordingly, Salvatore J. Bucchere Kevin O’C. Green and Louis J. Lombardo, meet the definition of "independent director" under Nasdaq Marketplace Rule 5605(a)(2). 30 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table provides information as to shares of common stock beneficially owned as of May 10, 2010 by: • each director; • each officer; • each person owning of record or known by us, based on information provided to us by the persons named below, to own beneficially at least 5% of our common stock; and • all directors and executive officers as a group. Beneficial Name and Address Ownership (7) Percent Frank J. Drohan (1)(3) % Charles P. Kuczynski (l)(4) % Salvatore S. Bucchere (1)(6) % Louis J. Lombardo (1)(5) % Kevin O. Green (1)(6) % Muftah Benomran (2) % Mohammed K. Al-Sada (2) % All officers and Directors As a Group of 5 Persons % (1) The address for each of these individuals is c/o the Company and each is a director of Omagine. Messrs. Drohan and Kuczynski are officers of Omagine. (2) The address for each of these individuals is c/o the Company. (3) Does not include Mr. Drohan's (i) 100,000 currently exercisable stock options granted under his employment agreement and exercisable at $1.25 per share or (ii) 20,000 currently exercisable and 80,000 un-exercisable stock options at $2.60 per share. (4) Does not include Mr. Kuczynski's (i) 50,000 currently exercisable stock options granted under his employment agreement and exercisable at $1.25 per share or (ii) 10,000 currently exercisable and 40,000 un-exercisable stock options at $2.60 per share. (5) Does not include Mr. Lombardo's (i) 6,000 stock options currently exercisable at $5.00 per share, or (ii) 6,000 stock options currently exercisable at $4.00 per share (6) Does not include the 12,000 stock options currently exercisable at $4.50 per share (6,000 held by Mr. Bucchere and 6,000 held by Mr. Green). (7) None of these shares are subject to rights to acquire beneficial ownership, as specified in Rule 13d-3 (d) (1) under the Securities Exchange Act of 1934, as amended, and the beneficial owner has sole voting and investment power, subject to community property laws where applicable. 31 DESCRIPTION OF SECURITIES TO BE REGISTERED The following is a summary of the material provisions of our common stock, and our certificate of incorporation, and bylaws, all as in effect as of the date of this prospectus. You should also refer to our certificate of incorporation, and bylaws, which have been filed with the SEC as exhibits to the registration statement of which this prospectus is a part. Common Stock Our total authorized capital stock is 50,850,000 shares of which 50,000,000 shares authorized are common stock, par value $.001 per share, and 850,000 shares authorized are preferred stock, par value $.001 per share. As of May 10, 2010, there are 11,520,864 shares of common stock and no shares of preferred stock issued and outstanding. The holders of our common stock are entitled to one vote per share on all matters to be voted on by our stockholders, including the election of directors. Our stockholders are not entitled to cumulative voting rights, and, accordingly, the holders of a majority of the shares voting for the election of directors can elect the entire board of directors if they choose to do so and, in that event, the holders of the remaining shares will not be able to elect any person to our board of directors. The holders of the Company’s common stock are entitled to receive ratably such dividends, if any, as may be declared from time to time by the board of directors, in its discretion, from funds legally available there for and subject to prior dividend rights of holders of any shares of our preferred stock which may be outstanding. Upon the Company’s liquidation, dissolution or winding up, subject to prior liquidation rights of the holders of our preferred stock, if any, the holders of our common stock are entitled to receive on a pro rata basis our remaining assets available for distribution. Holders of the Company’s common stock have no preemptive or other subscription rights, and there are no conversion rights or redemption or sinking fund provisions with respect to such shares. All outstanding shares of the Company’s common stock are, and all shares being offered by this prospectus will be, fully paid and not liable to further calls or assessment by the Company. Preferred Stock Our authorized preferred stock consists of 850,000 shares of Preferred Stock, par value $.001 per share. As of May 10, 2010, there were no shares of Preferred Stock outstanding. Our Certificate of Incorporation authorizes the issuance of shares of Preferred Stock in one or more series. Our Board of Directors has the authority, without any vote or action by the shareholders, to create one or more series of Preferred Stock up to the limit of our authorized but unissued shares of Preferred Stock and to fix the number of shares constituting such series and the designation of such series, the voting powers (if any) of the shares of such series and the relative participating, option or other special rights (if any), and any qualifications, preferences, limitations or restrictions pertaining to such series which may be fixed by the Board of Directors pursuant to a resolution or resolutions providing for the issuance of such series adopted by the Board of Directors. Transfer Agent The Transfer Agent for our Common Stock is Continental Stock Transfer and Trust Company, 17 Battery Place, New York, New York 10004. 32 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Under our Certificate of Incorporation, our directors will not be personally liable to us or to our shareholders for monetary damages for any breach of their fiduciary duty as a director, except liability for the following: ·Any breach of their duty of loyalty to our Company or to our stockholders. ·Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law. ·Unlawful payments of dividends or unlawful stock repurchases or redemptions as provided in Section 174 of the Delaware General Corporation Law. ·Any transaction from which the director derived an improper personal benefit. We believe that these limitation of liability provisions are necessary to attract and retain qualified persons as directors and officers. The limitation of liability provisions in our Certificate of Incorporation may discourage shareholders from bringing a lawsuit against our directors for breach of their fiduciary duty. They may also reduce the likelihood of derivative litigation against our directors and officers, even though an action, if successful, might benefit us and other stockholders. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. WHERE YOU CAN FIND MORE INFORMATION We are filing with the SEC a registration statement on FormS-1 under the Securities Act, of which this prospectus is a part, covering the securities being offered by the Selling Stockholder. As permitted by the SEC, this prospectus does not contain all of the information set forth in the registration statement or the exhibits and schedules filed therewith. For further information with respect to us and the securities covered by this prospectus, please see the registration statement and the exhibits filed with the registration statement. A copy of the registration statement and the exhibits filed with the registration statement may be inspected without charge at the Public Reference Room maintained by the SEC, located at 100FStreet, N.E., Washington,D.C. 20549. Please call the SEC at 1-800-732-0330 for more information about the operation of the Public Reference Room. The SEC also maintains an Internet website that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. The address of the website is www.sec.gov. We are subject to the information and periodic reporting requirements of the Exchange Act, and, in accordance therewith, we file periodic reports, proxy statements and other information with the SEC. Such periodic reports, proxy statements and other information are available for inspection and copying at the Public Reference Room and website of the SEC referred to above. LEGAL MATTERS The validity of our common stock offered hereby will be passed upon by Sichenzia Ross Friedman Ference LLP, New York, New York. EXPERTS Our consolidatedfinancial statements at December 31, 2009, and for the two years in the period then ended, appearing in this prospectus have been audited by Michael T. Studer, CPA P.C., independent registered public accounting firm, as set forth in their report thereon appearing elsewhere in this prospectus, and are included in reliance upon such report given upon the authority of such firm as experts in accounting and auditing. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. 33 FINANCIAL STATEMENTS, March 31, 2010 OMAGINE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31,December 31, ASSETS CURRENT ASSETS: (Unaudited) Cash $ $ Prepaid expenses and other current assets - Total Current Assets PROPERTY AND EQUIPMENT: Office and computer equipment General plant Furniture and fixtures Leasehold improvements Less: Accumulated depreciation and amortization ) ) Other assets TOTAL ASSETS: $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Convertible notes payable and accrued interest $ $ Accounts payable Accrued officers' payroll Due officers and directors Accrued expenses and other current liabilities Total Current Liabilities TOTAL LIABILITIES: COMMITMENTS STOCKHOLDERS' EQUITY: Preferred stock: $0.001 par value Authorized: 850,000 shares Issued and outstanding: - none Common stock: $0.001 par value Authorized:50,000,000 shares Issued and outstanding: 11,034,157 shares in 2010 10,660,904sharesin 2009 Capital in excess of par value Retained earnings(deficit) ) ) Total Stockholders'Equity (Deficit) ) ) Total Liabilities And Stockholders' Equity $ $ See accompanying notes to consolidated financial statements. 34 OMAGINE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED March 31, (Unaudited) (Unaudited) REVENUE: Net sales $
